

116 S4404 IS: Butterfield Overland National Historic Trail Designation Act
U.S. Senate
2020-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4404IN THE SENATE OF THE UNITED STATESAugust 3, 2020Mr. Boozman (for himself, Mr. Cotton, Ms. Sinema, Ms. McSally, and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Trails System Act to designate the Butterfield Overland National Historic Trail, and for other purposes.1.Short titleThis Act may be cited as the Butterfield Overland National Historic Trail Designation Act.2.Designation of the Butterfield Overland National Historic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:(31)Butterfield Overland National Historic Trail(A)In generalThe Butterfield Overland National Historic Trail, a trail of approximately 3,292 miles following the route operated by the Butterfield Overland Mail Company, known as the Ox-Bow Route, to transport mail and passengers between the eastern termini of St. Louis, Missouri, and Memphis, Tennessee, and extending westward through the States of Arkansas, Oklahoma, Texas, New Mexico, and Arizona, to the western terminus of San Francisco, California, as generally depicted on the maps numbered 1 through 15, entitled Study Route Maps, and contained in the report prepared by the National Park Service entitled Butterfield Overland Trail National Historical Trail Special Resource Study and dated May 2018.(B)MapsThe maps described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the National Park Service.(C)AdministrationThe trail established by subparagraph (A) shall be administered by the Secretary of the Interior.(D)Land acquisitionThe United States shall not acquire for the trail established by subparagraph (A) any land or interest in land outside of the exterior boundary of any federally administered area without the consent of the owner of the land or interest in land..